Exhibit 10.1

SUBLICENSE AGREEMENT

BETWEEN

REVIMMUNE, LLC

AND

BIOVEST INTERNATIONAL, INC.

This Sublicense Agreement (this “Agreement or “Sublicense Agreement”) effective
as of January 16, 2008, by and between REVIMMUNE, LLC, a Florida limited
liability company, (“REVIMMUNE”), and BIOVEST INTERNATIONAL, INC., a Delaware
corporation, (“BIOVEST”) (collectively the “Parties”).

WITNESSETH:

Whereas, REVIMMUNE has received an exclusive worldwide license to certain rights
arising from U.S. Provisional Patent Applications Serial No. 60/742,172, filed
on December 2nd, 2005, entitled “Use of High-dose Oxazaphosphorine Drugs for
Treating Immune Disorders”, along with associated know-how, as specifically
defined in the License Agreement from Johns Hopkins University (the “JHU
License”) attached hereto as Exhibit A (the “ Revimmune Licensed Rights”);

Whereas, the founders of REVIMMUNE began negotiating with various personnel at
JHU for the potential acquisition of the Revimmune Licensed Rights in 2003;

Whereas, the founder of REVIMMUNE obtained a Notice of Allowance for the trade
name “REVIMMUNE” ON March 25, 2003;

Whereas, REVIMMUNE was organized as a limited liability company by filing
articles of organization with the State of Florida on January 16, 2006;

Whereas, BIOVEST recognizes that the REVIMMUNE Licensed Rights are valuable for
drug development, use and/or sale in the treatment or prevention of human
diseases;

Whereas, BIOVEST wishes to enter into an agreement to obtain an exclusive
sublicense to the Sublicensed Products from REVIMMUNE in order to develop,
promote, market and commercialize prophylactic and/or therapeutic products or
treatments for the prevention of transplant rejection including rejection
following a bone marrow transplant.

Whereas, the Revimmune License names BIOVEST as an affiliate of REVIMMUNE for
all purposes under the Revimmune License; and

WHEREAS, REVIMMUNE is willing to grant such sublicense to BIOVEST under the
terms and conditions set forth in this Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the various promises and undertakings set
forth herein, the Parties agree as follows:

ARTICLE 1—DEFINITIONS

Capitalized terms, not otherwise defined herein shall have the meaning assigned
to them in the JHU License. For purposes of this Agreement, the following terms
shall have the meanings set forth below:

 

1.1 “Effective Date” shall mean the date first written above.

 

1.2 “Territory” shall mean worldwide.

 

1.3 “Field” shall mean the treatment of and prevention of transplant rejection
including rejection following a bone marrow transplant and specifically shall
not include indications for any other diseases or treatments.

 

1.4 “Sublicensed Rights” shall mean the Revimmune Licensed Rights plus any
intellectual property rights acquired by REVIMMUNE either prior to the date of
this Agreement or hereafter during the term of this Agreement (whether acquired
from JHU, another third party, or through internal development activities)
specifically limited to the Field and the Sublicensed Indications.

 

1.5 “Sublicensed Products” shall mean any materials, compositions, drugs, or
other products, methods or services which are in material part first identified,
discovered, made, or commercialized by practicing one or more valid claims
included in the patents that are part of the Sublicensed Rights specifically
limited to the Field and the Sublicensed Indications.

 

1.6 “Sublicense Indications” shall mean the treatment of and prevention of
transplant rejection including rejection following a bone marrow transplant and
specifically shall not include indications for other diseases or treatments. For
clarification, treatments for all forms of autoimmunity, including but not
limited to MS, are excluded from the definition of Sublicense Indications.

 

1.7 “Sublicensed Royalty” shall have the meaning set forth in Article 4 hereof.

 

1.8 “Revimmune Licensed Rights” shall mean the rights granted to REVIMMUNE in
the JHU License.

 

1.9 “JHU License” shall mean the License Agreement between Johns Hopkins
University and REVIMMUNE attached hereto as Exhibit A.

 

1.10 “JHU” shall mean John Hopkins University.

 

1.11 “Affiliate” shall mean, with respect to a specified person or entity, any
other person or entity that controls, is controlled by, or is under common
control (whether through equity ownership, contract, or otherwise) the specified
person or entity.

 

2



--------------------------------------------------------------------------------

ARTICLE 2—REPRESENTATIONS AND WARRANTIES;

RESPONSIBILITIES OF THE PARTIES

 

2.1 Representations and Warranties of Both Parties. Each Party represents and
warrants to the other Party that: (i) it is free to enter into this Sublicense
Agreement; (ii) in so doing, it will not violate any other agreement to which it
is a party; and (iii) it has taken all corporate action necessary to authorize
the execution and delivery of this Agreement and the performance of its
obligations under this Agreement.

 

2.2 Representations and Warranties of REVIMMUNE. REVIMMUNE hereby represents and
warrants that:

(a) The JHU License is in full force and effect, and REVIMMUNE has the right to
grant the sublicense there under without the consent or approval of any third
party;

(b) To the best of REVIMMUNE’s knowledge, all the REVIMMUNE Licensed Rights
listed in the JHU License attached as Exhibit A are in full force and effect and
have been maintained to date;

(c) REVIMMUNE is not aware of any asserted or unasserted claim or demand against
the REVIMMUNE Licensed Rights;

(d) None of the REVIMMUNE Licensed Rights infringes upon any patent or other
proprietary rights of any third party; and

(e) REVIMMUNE has not entered into any agreement with any other entity which is
in conflict with the rights granted to BIOVEST pursuant to this Sublicense
Agreement.

 

2.3 Representations and Warranties of BIOVEST. BIOVEST hereby represents and
warrants that:

(a) BIOVEST has the right to enter into this Sublicense Agreement without the
consent of any third party;

(b) BIOVEST will exercise reasonable efforts to develop, promote, market, sell
and commercialize the Sublicensed Rights for all Sublicense Indications;

(c ) BIOVEST has no right in or to the JHU License or the Licensed Products
except only those rights and interest expressly granted hereunder and

(d) BIOVEST has acknowledged and waived any and all conflicts of interest rising
from or related in any fashion to this Sublicense Agreement including but not
limited to the ownership and management of Revimmune.

 

3



--------------------------------------------------------------------------------

2.4 Employee Agreements. Each Party warrants that it has, and covenants that it
will have, entered into a proprietary information and inventions agreement with
each of its employees prior to the time that any such employee shall receive
confidential information from a disclosing party under this Agreement or begin
work related to this Agreement. Such agreement shall minimally set forth
employee obligations to assign inventions to the inventing Party and to maintain
confidentiality of confidential information consistent with the terms of this
Agreement.

 

2.5 REVIMMUNE Responsibilities. REVIMMUNE will be responsible to maintain the
JHU License in full force and effect.

 

2.6 BIOVEST Responsibilities.

(a) BIOVEST will be responsible, at its sole cost and expense, for the
development, promotion, marketing, sales and commercialization of the
Sublicensed Rights in connection with each of the Sublicense Indications.

(b) BIOVEST will during the term of this Sublicense Agreement use commercially
reasonable efforts to continuously develop, promote, sale, market and
commercialize the Sublicensed Products for each of the Sublicense Indications.

(c) Subject to Section 3.3 and Article 6 hereof, BIOVEST shall share with
REVIMMUNE all proprietary and clinical data and information related to the
Sublicensed Products, Sublicensed Rights and any related clinical trial which
data and information may be used by REVIMMUNE in support of the development and
commercialization of products for indications other than the Sublicense
Indications.

(d) BIOVEST shall maintain all information and data related to the Sublicensed
Products and Sublicensed Rights confidential.

(e) BIOVEST shall not develop or commercialize any product or treatment that
could reasonably be considered to be in competition with Revimmune Licensed
Rights for indications other than the Sublicense Indications.

(f) BIOVEST shall promptly pay all Royalties required by this Sublicense
Agreement.

(g) BIOVEST shall maintain insurance pursuant to Article 7 and shall cause such
insurance to name REVIMMUNE as a coinsured.

ARTICLE 3—LICENSE GRANT

 

3.1

Grant of License. Subject to the terms and conditions of this Agreement,
REVIMMUNE hereby grants to BIOVEST an exclusive (including to the exclusion of
REVIMMUNE), perpetual sublicense to the Sublicensed Rights throughout the
Territory, with the right to grant further sublicenses, to develop, promote,
market, sell, make, have made, use, import, offer for sale, and commercialize
the Sublicensed Products for the Sublicense Indications in the Field and
Territory. For clarification, BIOVEST shall have no rights under this Agreement
to develop, promote, market, sell, make, have made, use, import, offer for sale
or commercialize any product based on or using the Sublicensed Rights for

 

4



--------------------------------------------------------------------------------

 

the treatment of any disease, or for use in connection with, any indication
other than the Sublicense Indications. The license grants in this paragraph
shall apply to BIOVEST and any of its Affiliates, and if any Affiliate of
BIOVEST exercises rights under this Agreement, such Affiliate shall be bound by
all the terms and payments, which shall apply to the exercise of the rights, to
the same extent as would apply had this Agreement been directly entered into
between REVIMMUNE and such Affiliate.

 

3.2 Right to Grant Sublicenses. BIOVEST shall have the right to sublicense the
Sublicensed Rights in the Territory with the prior written approval of
REVIMMUNE, which approval may not be unreasonably withheld, provided: (i) the
sublicensee agrees to be bound by all terms and conditions of this Sublicense
Agreement as amended, including, but not limited to, the payment of all
royalties to REVIMMUNE as provided in Article 4 as though BIOVEST itself had
sold the Licensed Product (ii) BIOVEST guarantees the performance of all
material provisions of this Sublicense Agreement by its sublicensee; (iii) at
the time of the sublicense, BIOVEST is not in breach or non-compliance with any
material provision of this Sublicense Agreement, (iv) JHU consents in writing to
the sublicense; (v) the sublicensee, in REVIMMUNE’s reasonable judgment, is
reasonably capable of developing, promoting, marketing, selling and
commercializing the Sublicensed Products; (vi) the sublicensee, in REVIMMUNE’s
reasonable judgment, is not a competitor of the Revimmune Licensed Rights;
(vii) upon termination of this Sublicense Agreement for any reason, the
sublicense granted by BIOVEST shall revert directly to REVIMMUNE, which may at
its election recognize or disaffirm such sublicense and (viii) all fees in
connection with or resulting from the sublicense required by the JHU License and
by this Sublicense Agreement are paid by Biovest. Each sublicense granted by
BIOVEST pursuant to this Agreement shall be consistent the provisions of this
Agreement and the JHU License. Prior to the grant of each sublicense hereunder,
BIOVEST shall provide REVIMMUNE a copy of the sublicense. BIOVEST shall not
grant any paid-up license or accept equity in consideration, directly or
indirectly, for such sublicenses without REVIMMUNE’s written approval.

 

3.3 Intellectual Property. Title to any and all New Intellectual Property
developed solely through the efforts of the employees, agents, independent
contractors, or joint venture partners of one Party shall vest solely and
exclusively in such Party, provided that any such New Intellectual Property
owned by REVIMMUNE will become subject to the licenses granted in this Agreement
and any such New Intellectual Property owned by Biovest shall be licensed back
to Revimmune on a royalty-free basis and exclusively for non-transplant
rejection disease indications throughout the Territory. Any New Intellectual
Property developed through the joint efforts of the employees, agents,
independent contractors, or joint venture partners of both Parties shall be
owned jointly by the Parties, provided that any such jointly owned New
Intellectual Property shall be subject to the licenses granted in this Agreement
and any such New jointly owned Intellectual Property shall be licensed back to
Revimmune on a royalty-free basis and exclusively for non-transplant rejection
disease indications throughout the Territory. “New Intellectual Property” shall
mean any and all inventions, know-how, developments, methods, processes,
improvements, and other information relating to the Revimmune Licensed Rights,
Sublicensed Rights, or Sublicensed Products in any form, technical or economic,
patentable or unpatentable, confidential or otherwise to the extent they are
first conceived or developed by either Party or by both Parties after the date
of this Agreement.

 

5



--------------------------------------------------------------------------------

3.4 Rights of REVIMMUNE. REVIMMUNE shall, during the term of this Sublicense
Agreement, have the absolute right, without notice to or consent from BIOVEST or
its sublicensees, to: (i) sublicense, assign, develop, promote, sell, market,
commercialize or otherwise deal with the Licensed Rights for any or all
indications or diseases other than the Sublicense Indications and (ii) enter
into any amendment, modification or restatement of the License Agreement between
REVIMMUNE and JHU including an amendment or modification to the Revimmune
License Rights, provided that none of the actions in foregoing clauses (i) or
(ii) shall adversely affect the rights of BIOVEST without BIOVEST’s prior
written consent.

ARTICLE 4—ROYALTY AND OTHER PAYMENTS AND REPORTS

 

4.1 License Fee. As consideration for entering into this Agreement, BIOVEST
shall pay to REVIMMUNE ten (10) dollars within thirty (30) days of the Effective
Date.

 

4.2 Royalties.

(a) As consideration for the license rights granted BIOVEST under this
agreement, BIOVEST will pay REVIMMUNE a Fixed Royalty equal to six percent
(6%) of Net Sales (as defined in the JHU License) of any Sublicensed Product
(the “Sublicensed Royalty”) by BIOVEST, its affiliates or sublicensees. The
Fixed Royalty will not be payable on sales by BIOVEST to its Affiliates and will
instead be applied to the sale of Sublicensed Products by such Affiliates.

(b) Royalty Stacking. In the event that a royalty is obligated to a third party,
Biovest shall assume the full responsibility for any such royalty.

 

4.3 Sublicense Fee. Upon a sublicense by BIOVEST, BIOVEST shall pay to REVIMMUNE
an amount equal to 20% of the consideration received by BIOVEST for the
sublicense (other than sublicenses to Affiliates of BIOVEST). This fee shall not
reduce the on going Royalty obligation under Section 4.2 above, which shall
continue after the date of sublicense. This sublicense fee is in addition to the
sublicense fee required to be paid to JHU under the JHU License.

 

4.4 Fee at Product Approval. Upon FDA approval of each Sublicensed Product for
sale or use in the U.S., BIOVEST shall issue to REVIMMUNE a vested warrant to
purchase 2,000,000 shares of BIOVEST common stock at an exercise price of $1.10
per share (or, if higher, the fair market value of a share of BIOVEST common
stock on the date of the issuance of the warrant, as determined by BIOVEST’s
Board of Directors in its reasonable judgment) subject to customary adjustment
in the event of a stock dividend, stock split or other similar event for a term
of seven years. For clarification, a separate warrant will be granted for each
Sublicensed Product approved by the FDA for sale or use in the US.

 

6



--------------------------------------------------------------------------------

4.5 Relationship to JHU License and Payment of Royalties to JHU. The Parties
acknowledge that, notwithstanding any terminology used in this Agreement to the
contrary, BIOVEST is a primary licensee (and not a sublicense) under the JHU
License by virtue of the last two sentences of Section 2.1 of the JHU License.
In addition to (and not in reduction of or in off-set of) BIOVEST’s obligations
to Revimmune set forth in this Article IV and Section 4.2 and Section 4.3,
BIOVEST shall be responsible to pay (or reimburse Revimmune if Revimmune
directly pays JHU) for all royalties resulting from sales or activities under
this Sublicense Agreement that are required to be paid to JHU under the License
Agreement between Revimmune and JHU. BIOVEST’s obligations to pay royalties to
JHU shall be in addition to BIOVEST’s obligations to pay Royalties and
Sublicense Fees to Revimmune.

 

4.6 Term of Royalty Obligations. The Sublicensed Royalty specified herein
continue as to each Sublicensed Product in the Territory for the term of this
Sublicense Agreement, including any Extension Term hereof.

 

4.7 Date and Place of Sale. Sublicensed Products shall be considered sold when
BIOVEST, an Affiliate or Sublicensee is paid by a purchaser for a Sublicensed
Product.

 

4.8 Monthly Report. On or before the tenth day of each calendar month commencing
with the first to occur of the sale of any Sublicensed Product or the receipt by
BIOVEST of any Net Sale, BIOVEST shall provide a written Report of Sales
reflecting the unit sales and Net Sales for each Sublicensed Product for each
calendar month.

 

4.9 Payments by BIOVEST. Payments shall be made to REVIMMUNE on a monthly basis
no later than thirty (30) days following the end of the month during which such
payments accrued.

 

4.10 Place of Payment. All payments due shall be payable in United States
dollars by wire transfer to a bank account designated by each Party from time to
time.

 

4.11 Taxation of Payments.

(a) Insofar as any payment that is due under this Agreement is subject to any
tax, duty, levy, or other government imposition, the Party receiving the payment
agrees to bear any and all such taxes, duties, levies or impositions. Each Party
hereby authorizes the other Party to withhold such taxes, duties, levies or
impositions from the payments in accordance with this Agreement if BIOVEST or
REVIMMUNE is required to do so under the laws of the United States. Whenever a
Party deducts such tax, duty, levy or imposition from any payments due, then it
shall furnish the other Party with a certificate showing the payment of thereof
to the United States.

(b) In the event any payments which are due to under this Agreement are subject
to value added taxation by any government, then the Party receiving the payment
shall bear such value added tax in full and the Party making the payment shall
be reimbursed therefore. If appropriate, the Party receiving payment may add
such value

 

7



--------------------------------------------------------------------------------

added taxes to its royalty accounts, provided such value added taxes are
credited against the other Party’s value added tax debt and the other Party is
reimbursed in full with respect thereto. Notwithstanding anything herein to the
contrary, the Party making the payment shall have no liability for any value
added tax directly or indirectly relating to thereto.

(c) In the event any payment is subject to a withholding or other income tax in
the Territory, promptly following becoming aware of the applicability of any
such tax, the Party making the payment shall so advise the other Party. The
Party receiving the payment shall have the right to contest with the appropriate
governmental body any such proposed withholding and the other Party shall
provide, at receiving Party’s expense, reasonable cooperation in any such
contest. The Parties shall provide each other with such receipts or other
evidence of any tax withheld as is necessary to claim any credit or deduction
available to it in other jurisdictions. Payments shall only be reduced for
withholding taxes imposed by the jurisdiction out of which the payment is
directly made.

 

4.12 Interest. All payments due hereunder that are not paid when due and payable
as specified in this agreement shall bear interest at an annual rate equal to
the prime rate (“Prime Rate”) for U.S. dollar deposits in effect from time to
time, as published daily in the Wall Street Journal plus 2%, compounded monthly
from the date due until paid, or at such lower rate of interest as shall then be
the maximum rate permitted by applicable law.

 

4.13 Right to Documentation. Upon request, REVIMMUNE shall have the right to
request reasonable documentation of BIOVEST’s Sublicensed Royalty calculations
to determine BIOVEST’s Net Sales and/or Sublicensee Net Sales for the
Sublicensed Products and to request discussion of such calculations with
appropriate representatives of BIOVEST.

 

4.14 Records Retention. BIOVEST, its Sublicensee shall keep complete and
accurate records pertaining to the sale of Sublicensed Products in the Territory
and covering all transactions which Net Sales are derived for a period of three
(3) calendar years after the year in which such sales occurred, and in
sufficient detail to permit REVIMMUNE to confirm the accuracy of royalty
calculations hereunder. Such records shall be available at all reasonable times
for inspection by REVIMMUNE or its representatives for verification of royalty
payments or compliance with other aspects of this Agreement.

 

4.15

Audit Request. At the request of REVIMMUNE, BIOVEST, its Affiliates and
Sublicensees shall permit an independent, certified public accountant appointed
by REVIMMUNE acceptable to BIOVEST, at reasonable times and upon reasonable
notice, to examine those records and all other material documents relating to or
relevant to Net Sales and Sublicensed Royalties in the possession or control of
BIOVEST or Sublicensees, for a period of three (3) years after such Sublicensed
Royalties have accrued, as may be necessary to: (i) determine the correctness of
any report or payment made under this Agreement; or (ii) obtain information as
to the Sublicensed Royalties payable for any calendar quarter in the case of
BIOVEST’s or sublicense’s failure to

 

8



--------------------------------------------------------------------------------

report or pay pursuant to this Agreement. Said accountant shall not disclose to
REVIMMUNE any information other than information relating to said reports,
royalties, and payments. Results of any such examination shall be made available
to both Parties. REVIMMUNE shall bear the full cost of the performance of any
such audit, unless such audit demonstrates underpayment of royalties by BIOVEST
of more than ten percent (10%) from the amount of the original royalty payment
made by BIOVEST. In such event, BIOVEST shall bear the full cost of the
performance of such audit.

ARTICLE 5—PATENT PROSECUTION; ENFORCEMENT; INFRINGEMENT

 

5.1 Patent Prosecution and Maintenance.

(a) Responsibility. The Parties hereby covenant, acknowledge and agree that the
rights and responsibilities to prosecute and maintain any Patents licensed to
REVIMMUNE pursuant to the JHU License shall be governed by the terms of the JHU
License. Biovest hereby assumes fifty percent of the cost and responsibility for
patent prosecution of the licensed claims of Revimmune including but not limited
to the Sublicensed Rights.

(b) Cooperation. Each Party agrees to cooperate with the other Party to execute
any documents necessary or desirable to secure and perfect the other Party’s
legal rights and worldwide ownership in the other Party’s intellectual property,
including, but not limited to documents relating to patent, trademark and
copyright applications. Each Party agrees to take actions reasonably necessary
to diligently prosecute and maintain its intellectual property in major
commercial markets where viable protection is available. Each party or its
representatives shall be entitled to meet and confer with the other Party and
their patent counsel at reasonable times and places.

 

5.2 Limitations on Publications. The Parties agree that no one Party shall
publish the results of any studies, whether conducted by its own employees or in
conjunction with a third party, carried out pursuant to this Agreement or
confidential information received from the other Party that is relating to a
Sublicensed Product, without the prior written approval of the other Party. Each
Party agrees to provide the other Party with a copy of any proposed abstracts,
presentations, manuscripts, or any other disclosure which discloses clinical
study results pursuant to this Agreement or confidential information received
from the other Party at least sixty (60) days prior to their intended submission
for publication and agrees not to submit or present such disclosure until the
Party not seeking to disclose such information provides its prior written
approval. Such written approval will not be unreasonably withheld unless such
proposed disclosure could reasonably harm or impair a Party’s intellectual
property assets or may reasonably cause commercial harm to a Party.

 

5.3 Notification of Infringement. If either Party learns of an infringement or
threatened infringement by a third party of any Sublicensed Rights granted
hereunder within the Territory, such Party shall promptly notify the other Party
and shall provide such other Party with available evidence of such infringement.
Section 5.4 shall then be applicable.

 

9



--------------------------------------------------------------------------------

5.4 Patent Enforcement. REVIMMUNE shall have the first right, but not the duty,
to institute patent infringement actions against third parties based on any
Sublicensed Rights under this Agreement. If REVIMMUNE does not institute an
infringement proceeding against an offending third party within ninety (90) days
after receipt of notice from BIOVEST, BIOVEST shall have the right, but not the
duty, to institute such an action. The costs and expenses of any such action
(including fees of attorneys and other professionals) shall be borne by the
Party instituting the action, or, if the Parties elect to cooperate in
instituting and maintaining such action, such costs and expenses shall be borne
by the Parties in such proportions as they may agree in writing. Each Party
shall execute all necessary and proper documents and take such actions as shall
be appropriate to allow the other Party to institute and prosecute such
infringement actions. Any award paid by third parties as a result of such an
infringement action (whether by way of settlement or otherwise) shall be paid to
the Party who instituted and maintained such action, or, if both Parties
instituted and maintained such action, such award shall be allocated among the
Parties in proportion to their respective contributions to the costs and
expenses incurred in such action.

 

5.5 Infringement Action by Third Parties.

(a) Claim or Suit Against BIOVEST. In the event of the institution of any claim
or suit by a third party against BIOVEST for patent infringement involving the
manufacture, use, or sale of any Sublicensed Product in the Territory, BIOVEST
shall promptly notify REVIMMUNE in writing of such claim or suit, However,
BIOVEST shall have the right to defend such claim or suit at its own expense and
REVIMMUNE hereby agrees to assist and cooperate with BIOVEST to the extent
necessary in the defense of such claim or suit. During the pendency of such
claim or suit, BIOVEST shall continue to make all payments due under this
Agreement, but shall have a credit against Sublicensed Royalty payments
otherwise payable hereunder for the full amount of all reasonable costs and
expenses incurred by BIOVEST in defending against such claim or suit; provided,
however, that in applying the credit against any royalty payments, the amount of
such payment shall not be reduced by more than 50% and any remaining credit
shall be applied against subsequent royalty payments. The cost and expense of
any such claim or suit including but not limited to the cost of defense shall be
shared equally by Revimmune and Biovest.

(b) Claim or Suit Against REVIMMUNE. In the event of the institution of any
claim or suit by a third party against REVIMMUNE for patent infringement
involving the manufacture, use, or sale of any Sublicensed Product in the
Territory covered by this Sublicense Agreement, REVIMMUNE shall promptly notify
BIOVEST in writing of such claim or suit. REVIMMUNE shall have the right but not
the obligation to defend such claim or suit at its own expense and BIOVEST
hereby agrees to assist and cooperate with REVIMMUNE, at BIOVEST’s own expense
(provided that Revimmune shall reimburse BIOVEST for its out-of-pocket
expenses), to the extent necessary in the defense of such claim or suit.

 

10



--------------------------------------------------------------------------------

ARTICLE 6—CONFIDENTIALITY

 

6.1 Use of Name. REVIMMUNE agrees not to use directly or indirectly BIOVEST’s
name without BIOVEST’s prior written consent. BIOVEST agrees not to use directly
or indirectly REVIMMUNE’s name or information without REVIMMUNE’s prior written
consent. Notwithstanding the foregoing, BIOVEST and REVIMMUNE may include an
accurate description of the terms of this Agreement to the extent required under
federal or state securities laws or other disclosure; and BIOVEST may use
REVIMMUNE’s names in various documents used by BIOVEST for capital raising and
financing purposes.

 

6.2 Confidentiality; Exceptions. Except to the extent expressly authorized by
this Agreement or otherwise agreed in writing, the Parties agree that, for the
term of this Agreement and for the longer of three (3) years thereafter or the
termination of the JHU License, the receiving Party shall keep completely
confidential and shall not publish or otherwise disclose and shall not use for
any purpose other than proper performance hereunder any information furnished to
it by the other Party pursuant to this Agreement, except to the extent that it
can be established by the receiving Party by competent proof that such
information:

(a) was already known to the receiving Party, other than under an obligation of
confidentiality, at the time of disclosure by the other Party;

(b) was generally available to the public or otherwise part of the public domain
at the time of its disclosure to the receiving Party;

(c) became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
receiving Party in breach of this Agreement;

(d) was disclosed to the receiving Party, other than under an obligation of
confidentiality, by a Third party who had no obligation to the disclosing Party
not to disclose such information to others; or

(e) was independently developed by or for the receiving Party by persons not
having access to such information, as determined by the written records of such
party.

 

6.3. Obligations of Employees and Consultants. The Parties each represent that
all of its employees and the employees of its Affiliates, and any collaborators
or consultants to such Party or its Affiliates, who shall have access to
confidential information of the Parties are bound by written obligations to
maintain such information in confidence and not to use such information except
as expressly permitted herein. Each Party agrees to enforce confidentiality
obligations to which its employees and consultants (and those of its Affiliates)
are obligated.

 

11



--------------------------------------------------------------------------------

ARTICLE 7—INDEMNIFICATION

 

7.1 Indemnification by BIOVEST. BIOVEST shall defend, indemnify and hold
REVIMMUNE and JHU, their respective officers, directors, employees and
consultants harmless from and against any and all third party claims, suits or
demands, threatened or filed, (“Claims”) for liability, damages, losses, costs
and expenses (including the costs and expenses of attorneys and other
professionals), at both trial and appellate levels, relating to the
distribution, testing, manufacture, use, sale, consumption on or application of
Sublicensed Products by BIOVEST, its Affiliates or its sublicensees pursuant to
this Sublicense Agreement, including, without limitation, claims for any loss,
damage, or injury to persons or property, or loss of life, relating to the
promotion and advertising of Sublicensed Products and/or interactions and
communications with governmental authorities, physicians or other third parties
relating to the Sublicensed Products. The foregoing indemnification shall not
apply to any third party Claims to the extent are caused by the gross negligence
of REVIMMUNE or, in the case of indemnification of JHU by JHU, and the foregoing
indemnification shall also not apply to any Claims that would give rise to a
REVIMMUNE indemnification obligations pursuant to Section 7.1 below or pursuant
to any other provision of this Agreement.

 

7.2 Indemnification by REVIMMUNE. REVIMMUNE shall defend, indemnify and hold
BIOVEST, its officers, directors, employees and consultants harmless from and
against any and all third party Claims for liability, damages, losses, costs and
expenses (including the costs and expenses of attorneys and other
professionals), at both trial and appellate levels, relating to REVIMMUNE’s
activities contemplated under this Agreement, including, but not limited to,
(a) breach of the representations, warranties and obligations of REVIMMUNE
hereunder, or (b) any tax, duty, levy or government imposition on any sums
payable by BIOVEST to REVIMMUNE hereunder. The foregoing indemnification shall
not apply to any Claims to the extent caused by the gross negligence of BIOVEST.

 

7.3 Notice. In the event that either Party seeks indemnification under Sections
7.1 or 7.2, the Party seeking indemnification agrees to (i) promptly inform the
other Party of the Third party Claim, (ii) permit the other Party to assume
direction and control of the defense or claims resulting there from (including
the right to settle it at the sole discretion of that Party), and
(iii) cooperate as reasonably requested (at the expense of that Party) in the
defense of the Claim.

 

7.4 Insurance. Prior to the use of any Sublicensed Product in connection with a
clinical trial or the first sale of a Sublicensed Product which ever occurs
first, BIOVEST shall obtain and maintain broad form comprehensive general
liability insurance and products liability insurance with a reputable and
financially secure insurance carrier, subject to approval by REVIMMUNE’s primary
insurance broker, to cover such activities of BIOVEST and BIOVEST’s contractual
indemnity under this Agreement. Such insurance shall provide minimum annual
limits of liability of $3,000,000 per occurrence and $5,000,000 in the aggregate
with respect to all occurrences being indemnified under this Agreement. Such
insurance policy shall name REVIMMUNE as an additional insured and shall be
purchased and kept in force for the period of five (5) years after the cessation
of sales of all Sublicensed Products under this Agreement.

 

12



--------------------------------------------------------------------------------

ARTICLE 8—TERM; TERMINATION

 

8.1 Term. Unless earlier terminated under Section 8.2 hereof, this Agreement and
the Sublicense granted hereby shall commence as of the Effective Date and,
unless sooner terminated as provided hereunder, shall have an initial term (the
“Initial Term”) that shall terminate on the last to occur of: (i) Ten (10) years
from the date hereof, (ii) the termination of the JHU License, or (iii) the
expiration of the last-to-expire of the patent claims included in the
Sublicensed Rights. The Term shall be automatically extended by successive
extension terms (the “Extension Terms”) of one (1) year each unless either party
gives written notice of its election not to extend the term at least ninety
(90) days prior to the expiration of the Initial Term or of any Extension Term.
Notwithstanding the forgoing, the Sublicense shall terminate upon the filing of
a petition in bankruptcy by or against Biovest or the filing of a petition for
liquidation or receivership of Biovest. Notwithstanding the forgoing, the
Sublicense shall terminate upon any pledge or granting of any lien or security
interest in the Sublicense or any interest under the Sublicense without the
prior written consent of REVIMMUNE. Further, the Sublicense shall terminate in
the event that BIOVEST does not file an IND which is accepted for filing by the
Food and Drug Administration for an indication which upon approval will result
in royalties being paid to Revimmune under this Sublicense within two (2) years
from the date hereof.

 

8.2 Breach. Failure by either Party to comply with any of the material
obligations contained in this Agreement shall entitle the other Party to give to
the Party in default notice specifying the nature of the default and requiring
it to cure such default. If such default is not cured within one hundred twenty
(120) days after the receipt of such notice (or, if such default cannot be cured
within such 120 day period, if the Party in default does not commence and
diligently continue actions to cure such default), the notifying Party shall be
entitled, without prejudice to any of its other rights conferred on it by this
Agreement, in addition to any other remedies available to it by law or in
equity, to terminate this Agreement by giving written notice to take effect
within thirty (30) days after such notice unless the defaulting Party shall cure
such default within said thirty (30) days. The right of either Party to
terminate this Agreement, as hereinabove provided, shall not be affected in any
way by its waiver or failure to take action with respect to any previous
default.

 

8.3 Termination of Sublicenses. Upon any termination of this Agreement, all
sublicenses granted by BIOVEST under this Agreement shall terminate
simultaneously, subject, nevertheless, to Section 8.4.

 

8.4 Effect of Termination. Upon the termination of this Sublicense Agreement,
BIOVEST and its sublicensees shall promptly: (i) return to REVIMMUNE all
relevant records, materials or confidential information of REVIMMUNE concerning
the REVIMMUNE Licensed Rights relating to such Sublicensed Product in the
possession or control of BIOVEST or its sublicensees; (ii) assign to REVIMMUNE,
or REVIMMUNE’s designee, its registrations with governmental health authorities,
licensees, and approvals of such Sublicensed Product in the Territory and
(iii) cease and desist from developing, promoting, marketing, selling or
commercializing any Sublicensed Product (except to the extent reasonably
necessary to liquidate existing inventories and fulfill then-existing orders and
obligations).

 

13



--------------------------------------------------------------------------------

8.5 Surviving Rights. Termination of this Agreement shall not terminate
BIOVEST’s obligation to comply with Articles 4, 5, 6 and 7 hereunder.

 

8.6 Accrued Rights, Surviving Obligations. Termination, relinquishment or
expiration of this Agreement for any reason shall be without prejudice to any
rights which shall have accrued to the benefit of either Party under this
Agreement prior to such termination, relinquishment or expiration. Such
termination, relinquishment or expiration shall not relieve either Party from
obligations which are expressly indicated to survive termination or expiration
of this Agreement.

ARTICLE 9—MISCELLANEOUS PROVISIONS

 

9.1 Relationship of Parties. Nothing in this Agreement is or shall be deemed to
constitute a partnership, agency, employee or joint venture relationship between
the Parties. No Party shall incur any debts or make any commitments for the
other, except to the extent, if at all, specifically provided herein.

 

9.2 Inter-relationships. REVIMMUNE and BIOVEST each acknowledge that a Hopkins
Capital Group, LLC entity owns an equity interest in both REVIMMUNE and BIOVEST
and that Frank O’Donnell, MD is an affiliate and founder of the Hopkins Capital
Group, LLC entities, REVIMMUNE and BIOVEST. BIOVEST represents that its Audit
Committee and independent directors have been fully advised of these
inter-relationships.

 

9.3 Assignment. Except as otherwise provided herein, neither this Agreement nor
any interest hereunder shall be assignable by BIOVEST without the prior written
consent of REVIMMUNE; provided, however, that either Party may assign this
Agreement to any wholly-owned subsidiary or to any successor by merger or sale
of substantially all of its assets to which this Sublicense Agreement relates in
a manner such that the assignor shall remain liable and responsible for the
performance and observance of all its duties and obligations hereunder. This
Sublicense Agreement shall be binding upon the successors and permitted assigns
of the parties and the name of a Party appearing herein shall be deemed to
include the names of such Party’s successors and permitted assigns to the extent
necessary to carry out the intent of this Agreement. Any assignment not in
accordance with this Section 10.3 shall be void. Biovest shall not pledge or
permit any lien or security interest to be placed against the Sublicense or any
interest hereunder without the prior written consent of REVIMMUNE. Any pledge,
lien or security interest not in accordance with this Section 10.3 shall be
void.

 

9.4 Further Actions. Each Party agrees to execute, acknowledge and deliver such
further instructions, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

 

9.5

Force Majeure. Neither Party shall be liable to the other for loss or damages
nor shall have any right to terminate this Agreement for any default or delay
attributable to any act of God, flood, fire, explosion, strike, lockout, labor
dispute, shortage of raw materials, casualty, accident, war, revolution, civil
commotion, act of public enemies, blockage or embargo, injunction, law, order,
proclamation, regulation, ordinance, demand or requirement of any government or
subdivision, authority or representative of any such government, or any other
cause beyond the reasonable control of such Party, if the Party

 

14



--------------------------------------------------------------------------------

 

affected shall give prompt notice of any such cause to the other Party. The
Party giving such notice shall thereupon be excused from such of its obligations
hereunder as it is thereby disabled from performing for so long as it is so
disabled and for thirty (30) days thereafter. Notwithstanding the foregoing,
nothing in this Section 10.5 shall excuse or suspend the obligation to make any
payment due hereunder in the manner and at the time provided.

 

9.6 No Trademark Rights. Except as otherwise provided herein, no right, express
or implied, is granted by this Agreement to use in any manner the name “BIOVEST”
or “REVIMMUNE” or any other trade name or trademark of the other party in
connection with the performance of this Agreement.

 

9.7 Public Announcements. Except as required by law, neither Party shall make
any public announcement concerning this Agreement or the subject matter hereof
without the prior written consent of the other. In the event of a
legally-required public announcement, the Party making such announcement shall
provide the other with a copy of the proposed text prior to such announcement.

 

9.8 Notices. Any notice required or permitted to be given or delivered hereunder
or by reason of the provisions of this Agreement shall be in writing and shall
be deemed to have been properly served if: (a) delivered personally,
(b) delivered by a recognized overnight courier service instructed to provide
next-day delivery, (c) sent by certified or registered mail, return receipt
requested and first class postage prepaid, or (d) sent by facsimile transmission
followed by confirmation copy delivered by a recognized overnight courier
service the next day. Such notices, demands and other communications shall be
sent to the addresses set forth below, or to such other addresses or to the
attention of such other person as the recipient Party has specified by prior
written notice to the sending Party. Date of service of such notice shall be:
(i) the date such notice is personally delivered or sent by facsimile
transmission (with issuance by the transmitting machine of confirmation of
successful transmission), (ii) three days after the date of mailing if sent by
certified or registered mail, or (iii) one day after date of delivery to the
overnight courier if sent by overnight courier. Unless otherwise specified in
writing, the mailing addresses of the Parties shall be as described below:

 

  (a) If to REVIMMUNE, addressed to:

REVIMMUNE, LLC

324 South Hyde Park Avenue

Suite 350

Tampa, FL 33606

Attn: Managing Member

 

15



--------------------------------------------------------------------------------

  (b) If to BIOVEST, addressed to:

BIOVEST INTERNATIONAL, INC.

324 South Hyde Park Avenue

Suite 350

Tampa, FL 33606

Attn: CEO

 

9.9 Amendment. No amendment, modification or supplement of any provision of this
Agreement shall be valid or effective unless made in writing and signed by a
duly authorized officer of each Party. This Agreement may be executed in a
series of counterparts, all of which, when taken together, shall constitute one
and the same instrument.

 

9.10 Waiver. No provision of this Agreement shall be waived by any act, omission
or knowledge of a Party or its agents or employees except by an instrument in
writing expressly waiving such provision and signed by the waiving Party.

 

9.11 Dispute Resolution.

(a) Senior Officials. The Parties recognize that a bona fide dispute as to
certain matters may from time to time arise during the term of this Agreement
which relates to either Party’s rights and/or obligations hereunder. In the
event of the occurrence of such a dispute, either Party may, by notice to the
other Party, have such dispute referred to their respective senior officials
designated below or their successors, for attempted resolution by good faith
negotiations within thirty (30) days after such notice is received. Said
designated senior officials are as follows:

 

For BIOVEST:    Chairman of the Audit Committee For REVIMMUNE:    Francis E.
O’Donnell, Jr., M.D. Managing Member

In the event the designated senior officials are not able to resolve such
dispute within the thirty (30) day period, either Party may invoke the
provisions of Section 10.11(b).

(b) Arbitration. In the event of any dispute, difference or question arising
between the Parties in connection with this Agreement, the construction thereof,
or the rights, duties or liabilities of either Party, and which dispute cannot
be amicably resolved by the good faith efforts of both Parties, then such
dispute shall be resolved by binding arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association. The
arbitration panel shall be composed of three arbitrators, one of whom shall be
chosen by REVIMMUNE, one by BIOVEST, and the third by the two so chosen. If both
or either of BIOVEST or REVIMMUNE fails to choose an arbitrator or arbitrators
within fourteen (14) days after receiving notice of commencement of arbitration
or if the two arbitrators fail to choose a third arbitrator within fourteen
(14) days after their appointment, the then President of the American
Arbitration Association shall, upon the request of both or either of the Parties
to the arbitration, appoint the arbitrator or arbitrators required to complete
the board or, if he shall decline or fail to do

 

16



--------------------------------------------------------------------------------

so, such arbitrator or arbitrators shall be appointed by the American
Arbitration Association. The decision of the arbitrators shall be by majority
vote and, at the request of either Party; the arbitrators shall issue a written
opinion of findings of fact and conclusions of law. Costs shall be borne as
determined by the arbitrators. Unless the Parties to the arbitration shall
otherwise agree to a place of arbitration, the place of arbitration shall be at
Tampa, Florida, U.S.A. The arbitration award shall be final and binding upon the
Parties to such arbitration and may be entered in any court having jurisdiction.

 

9.12 Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of FLORIDA.

 

9.13 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

 

9.14 Entire Agreement of the Parties. This Agreement constitutes and contains
the entire understanding and agreement of the Parties and cancels and supersedes
any and all prior negotiations, correspondence, understandings and agreements,
whether oral or written, between the Parties respecting the subject matter
hereof.

[NEXT PAGE IS THE SIGNATURE PAGE]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
by its duly authorized officer as of the day and year first above written.

 

REVIMMUNE LLC

By:

 

/s/ Francis E. O’Donnell, Jr.

Name:

  Francis E. O’Donnell, Jr., M.D.

Title:

  Manager

BIOVEST INTERNATIONAL, INC.

By:

 

/s/ Steven Arikian

Name:

  Steven Arikian, M.D.

Title:

  Chairman and CEO



--------------------------------------------------------------------------------

EXHIBIT A

Johns Hopkins University License Agreement